Per Curiam
Upon consideration of the petition for a writ of prohibition and memorandum of law filed by the Commonwealth of Virginia, Department of State Police, the demurrer, motion to dismiss, and memorandum of law of respondent, presented pursuant to the provisions of Rule of Court 5:5(h) by the party opposing the relief, Republic Lumber and Building Supply Corporation; and the response of the petitioner to the said demurrer and motion to dismiss, the court is of the opinion that the said writ of prohibition should issue as prayed.
Accordingly, it is adjudged and ordered that the writ of prohibition do forthwith issue, directed to the Honorable Marvin F. Cole, Judge of the Circuit Court of the City of Richmond, Division I, ordering him and the said circuit court to refrain and desist from enforcing any order requiring the petitioner to disclose its investigative files concerning John P. Watkins, Jr., or any other person.
It is further ordered that an attested copy of this order be forthwith mailed to the said circuit judge and that service in this manner shall have the same force and effect as service of the writ of prohibition.